Title: From John Adams to John Jay, 21 February 1788
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square Feb. 21. 1788
          
          Yesterday I had my Audience of Leave of His Majesty. I Shall not trouble you with any Particulars, of the previous steps to obtain this Audience (which you know are always troublesome enough); nor with any detail of the Conversation, farther than the Publick is immediately interested in it. The substance of my Address to His Majesty was no more than, a Renewal of assurances in Behalf of the United States, of their friendly Dispositions, and of their continued desire to cultivate a liberal Intercourse of Commerce and good offices with his Majestys subjects and States; Thanks for the Protection and Civilities, of His Court; and good Wishes of Prosperity to His Majesty, His Royal Family. His subjects and Dominions.
          The Kings Answer to me, was in these Words “Mr Adams You may, with great Truth assure the United States that whenever they Shall fulfil the Treaty, on their Part, I, on my Part will fullfil it, in all its Particulars.” “As to yourself, I am Sure I wish you a Safe and pleasant Voyage, and much Comfort with your Family and Friends.”
          This was the answer in Ceremony. His Majesty was then pleased to ask me many Questions, about myself and My Family; how long I

had been absent from them &c which were intended I suppose to be very gracious and flattering, but are of no Consequence to the Publick, and therefore will be here omitted. It now remains to take leave of the Queen and the Princes The Cabinet Ministers and Corps Diplomatique; a Species of Slavery, more of which I believe has fallen to my share than ever happened before to a Son of Liberty. and I much fear, that the omission of a Letter of Recall, and the offence taken at it in Holland, will oblige me to go over to the Hague, to repeat the same tedious Ceremonies there. at this season of the Year, So near the Equinox, to have the Passage from Harwich to Helvoet to cross twice, is a Punishment for sins to me unknown.
          I am extreamly afflicted my dear sir at the News of your ill Health: but I hope you will be soon restored, for the Publick at this Moment has great Need of your Experience and Abilities.
          With much Affection and Esteem / your most humble and / obedient Servant
        